Citation Nr: 1449276	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for bilateral wrist disability.

4.  Entitlement to service connection for headaches, to include as due to traumatic brain injury (TBI).

5.  Entitlement to service connection for tinnitus.

6.  Whether the reduction of a 10 percent evaluation for residual left knee scar, status post laceration, to noncompensable (0 percent disabling) was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is entirely contained in Virtual VA and the Veterans Benefit Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested and was scheduled for a Board hearing in August 2014 at the VA Central Office in Washington, DC.  Approximately one week prior to the hearing, however, the Veteran notified VA that he was unable to attend the hearing because he did not receive notice of the hearing until that date due to a change in his address, and it would be undue hardship for him to travel to Washington, DC, for the hearing.  His current address appears to be located in Iowa, and the hearing notice was sent to a prior address in June 2014.  

The absence of proper notice essentially denied the Veteran his right to a requested hearing.  See 38 C.F.R. § 20.700(a) (2014).  

In October 2014, the appointed representative indicated that the Veteran would like to be scheduled for a videoconference hearing at the RO in Des Moines, Iowa.  The case must be remanded for this purpose.  38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

